Citation Nr: 0207940	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  97-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for neck injury and 
right elbow injury with peripheral neuropathy.  

2.  Entitlement to a disability rating greater than 50 
percent for residuals of right wrist fracture with distal 
median, radial, and ulnar neuropathies status post carpal 
tunnel release and ulnar nerve transposition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The case returns to the Board following a remand to the RO in 
July 1998.  

The Board notes that the veteran submitted a claim for a 
total disability rating based on individual unemployability 
in April 2002.  It is unclear from a review of the claims 
folder whether the RO took any action on the claim prior to 
forwarding the claims folder to the Board for purposes of 
this appeal.  A claim for TDIU is not inextricably 
intertwined with the issues currently on appeal.  Therefore, 
the matter is referred to the RO to undertake any necessary 
and appropriate action.  

In addition, in April 2002, the veteran submitted a notice of 
disagreement with the effective date assigned by the RO for 
the increased disability rating for residuals of the right 
wrist fracture.  The RO issued the veteran a letter in May 
2002 that described the Decision Review Officer process, 
explained when and if a statement of the case would be 
issued, and asked him to elect whether or not he desired 
Decision Review Officer review or the traditional appeal 
process.  See 38 C.F.R. 
§ 3.2600 (2001).  There is no indication that the veteran 
responded to this letter prior to the certification of this 
appeal to the Board.  Although the notice of disagreement 
placed the issue in appellate status, it is unclear whether 
the RO has initiated the appropriate action in light of its 
May 2002 correspondence to the veteran.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, rather than 
remand the matter for the RO to issue a statement of the 
case, the Board encourages the RO to ensure that the 
appropriate action has been undertaken following contact from 
the veteran.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The competent evidence of record shows no in-service neck 
or right elbow injury, and no current neck or right elbow 
disorder, to include any associated peripheral neuropathy, 
that is related to service or any service-connected 
disability.  

3.  Residuals of the right wrist fracture include complaints 
of right hand weakness with loss of dexterity; objective 
findings of marked atrophy of the thenar and hypothenar 
muscles with associated weakness, some defect in opposition 
of the thumb, difficulty moving the fingers, and contraction 
deformity involving the third through fifth fingers; and 
electrodiagnostic studies showing right median, ulnar, and 
radial neuropathies.  

4.  There is no deformity involving the index finger, absent 
flexion in the index finger, inclination of the right hand to 
the ulnar side, incomplete and defection pronation, weakened 
flexion of the wrist, or pain with trophic disturbances.  


CONCLUSIONS OF LAW

1.  Service connection for neck injury and right elbow injury 
with peripheral neuropathy is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2001).  

2.  The criteria for a disability rating greater than 50 
percent for residuals of right wrist fracture with distal 
median, radial, and ulnar neuropathies status post carpal 
tunnel release and ulnar nerve transposition have not been 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.71a, 4.124a, Diagnostic 
Code 8515 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the June 1997 rating decision, November 1997 statement 
of the case, and March 2002 supplemental statement of the 
case, the RO provided the veteran and his representative with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  Specifically, in 
the March 2002 supplemental statement of the case and 
accompanying letter, the RO provided the text of the 
pertinent regulations implementing the VCAA and explained the 
duties set forth therein.  The Board is satisfied that all 
appropriate notice has been provided.  

With respect to the duty to assist, the RO obtained relevant 
neurologic and orthopedic medical examinations and opinions.  
There is no indication that there are any VA treatment 
records.  In April 1997 and October 1998, the RO requested 
private medical records as authorized by the veteran.  
Although it is unclear whether each provider responded 
individually to those requests, the medical evidence received 
include records from each physician the veteran indicated 
provided relevant treatment.  Neither the veteran nor his 
representative has indicated that pertinent records favorable 
to the veteran's appeal are outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal, to include 
testifying at a personal hearing in October 1997.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the July 1998 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).


Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).   

The veteran seeks service connection for neck injury and 
right elbow injury with peripheral neuropathy, either on a 
direct basis or as secondary to his service-connected right 
wrist disability.  He has alleged that he incurred neck and 
elbow injuries at the same time as the right wrist fracture.  

Service medical records dated in October 1956 show right 
wrist injury.  The associated records reflect no complaint or 
finding of injury to the right elbow or neck.  The remaining 
service medical records are similarly negative for right 
elbow or neck injury.  The report of the October 1956 
separation examination also shows no finding or history of 
right elbow or neck injury.  Reports of post-service VA 
examinations in February 1957 and April 1962 showed no 
history, complaint, or finding of right elbow or neck 
disorder.  Therefore, there is reason for establishing 
service connection on the basis of evidence of chronic right 
elbow or neck disorder in service or right elbow or neck 
disorder seen in service with continuous symptoms post-
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.

Moreover, there is no medical evidence of a current right 
elbow disability.  Specifically, the reports of the May 1997 
VA examination and the January 1999 VA fee-basis orthopedic 
examination reflect normal physical examination of the elbow 
and normal right elbow X-rays.  Neither examiner diagnosed a 
current right elbow disability.  Similarly, none of the 
private medical evidence of record shows any current right 
elbow disability.  Service connection is precluded where 
there is no current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
   
The Board acknowledges some question as to whether a current 
neck disorder exists.   October 1988 records from R. 
Bernstein, M.D., reflect a diagnosis of right cervical R.N.P. 
and/or spondylosis C5-6 or C6-7 with right C6 or C7 
radiculopathy.  Subsequent notes dated in January 1992 
indicated that the veteran responded well to treatment.  
Although there is no subsequent private or VA medical 
evidence that provides a current diagnosis of neck 
disability, given the nature of the diagnosis, it may be 
reasonable to assume the continued existence of neck 
disability.  However, even assuming there is a current neck 
disability, there is no competent medical evidence of record 
that links the neck disability to service.  In fact, Dr. 
Bernstein's October 1988 notes indicate the veteran's own 
report on onset of cervical symptoms to June 1988, when he 
was struck at the C7 level.  There is no other medical 
evidence of record discussing the etiology of neck symptoms 
and simply no medical evidence or opinion that links any neck 
disorder to service or to any service-connected disability.  
Absent such evidence, service connection it not warranted.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

By seeking service connection, the veteran generally alleges 
that he has right elbow and neck disorders that are related 
to service, or to a service-connected disability.  However, 
the veteran is a lay person without education or training in 
a relevant medical field.  Therefore, his personal opinion as 
to the current nature or etiology of any alleged disorder at 
issue is not competent medical evidence required for purposes 
of establishing service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Finally, the Board acknowledges current diagnoses of 
neuropathies of the distal median, radial, and ulnar nerves.  
However, the RO has established service connection for these 
disabilities as part of the veteran's right wrist disability.  
There is no medical evidence of other neuropathy associated 
with the neck or right elbow. 

In conclusion, the Board finds no relative equipoise as to 
any evidence material to the issue on appeal.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for neck injury and right elbow 
injury with peripheral neuropathy.  38 U.S.C.A. § 5107(b).   


Increased Rating Claim

Factual Background

The RO established service connection for residuals of right 
wrist fracture in a June 1957 rating decision.  At that time, 
it assigned a noncompensable (zero percent) rating.  That 
evaluation was continued in several subsequent rating 
actions.  

The veteran submitted a claim for an increased rating in 
March 1997.  Private medical records obtained in connection 
with the claim indicated that the veteran presented to Dr. 
Bernstein in January 1992 with complaints of right upper 
extremity pain and right hand paresthesias.  
Electrodiagnostic studies had shown ulnar neuropathy with 
cubital entrapment and mild carpal tunnel syndrome.  Carpal 
tunnel release surgery was ultimately performed.  Private 
medical records dated in 1994 and 1995 showed intermittent 
evaluations for right hand complaints with findings of 
atrophy and weakness.  The veteran returned to Dr. Bernstein 
in February 1996, reporting progressive weakness and atrophy 
of the right hand, as well as areas of numbness.  Examination 
revealed severe right thenar, hypothenar, and interosseous 
atrophy with corresponding right hand weakness.  Results of 
electrodiagnostic studies suggested right ulnar nerve 
entrapment.  Subsequent evaluation in January 1997 revealed 
additional complaints of the hand "drawing up" and loss of 
all fine dexterity.  The numbness was progressively extending 
and constant.  The veteran underwent decompression and 
anterior transposition of the right ulnar nerve in February 
1997.  Follow-up notes dated through March 1997 showed 
reports of less tingling and numbness, but the same weakness.     

In May 1997, the veteran was afforded a VA orthopedic and 
neurologic examination.  He currently had weakness in nearly 
all the right fingers and claw deformity and weakness of the 
right hand.  Examination of the right hand and wrist revealed 
atrophy of the interossei muscles and the thenar and 
hypothenar musculature.  There was right hand weakness and 
claw deformity involving the third, fourth, and fifth fingers 
with hyperextension of the proximal phalanges and flexion of 
the middle and distal phalanges.  Dorsiflexion and palmar 
flexion of the wrist were normal, reflecting a lack of radial 
nerve involvement, with reduced motion to 50 degrees and 55 
degrees, respectively.  Right wrist radial deviation was 10 
degrees and ulnar deviation was 20 degrees.  Pronation and 
supination were normal.  X-rays of the right wrist and hand 
were normal.  The diagnosis was post-traumatic median nerve 
and ulnar nerve neuropathies of the right upper extremity.  

The report of the December 1998 VA fee-basis neurology 
examination reflected complaints of difficulty using the 
right hand and paresthesia, though no pain.  He had a history 
of right carpal tunnel release and right ulnar nerve 
transposition.  Examination of the right hand revealed 
wasting of the small muscles; the interosseous muscles, 
thenar eminence, and the hypothenar eminence were all absent.  
He had contraction of the fingers, called a simian hand, but 
not contracture.  Dorsiflexion and plantar flexion of the 
right wrist was normal.  The veteran had difficulty with 
finger movement and weakness in finger extension, abduction, 
and adduction.  Opponation (sic) of the thumb and index 
finger was fairly good.  He could not opponate (sic) the 
small finger to the tip of the thumb.  Sensation was 
completely intact.  Deep tendon reflexes were trace only.  
There was no Tinel's sign at the wrist.  Electrodiagnostic 
studies showed distal ulnar, median, and radial nerve 
abnormality.  The pertinent diagnosis was distal neuropathy 
affecting the right median, ulnar, and radial nerves, 
secondary to fractured wrist.  

During the January 1999 VA fee-basis orthopedic examination, 
the examiner reviewed the veteran's pertinent medical 
history, including past right upper extremity surgeries.  He 
noted that the veteran was right hand dominant.  Examination 
of the right hand showed obvious atrophy of the dorsal 
interossei muscles, as well as atrophy of the thenar and 
hypothenar muscles.  There was clawing deformity of the 
third, fourth, and fifth fingers with hyperextension of the 
metacarpophalangeal joints and flexion of the proximal 
interphalangeal and distal interphalangeal joints.  Sensation 
was intact.  Left (sic) wrist motion testing showed 
dorsiflexion to 60 degrees, palmar flexion to 65 degrees, 
radial deviation to 25 degrees, and ulnar deviation to 20 
degrees.  Pronation and supination were to 80 degrees.  X-
rays of the right wrist and hand were essentially normal.  
The diagnosis was right ulnar and median nerve neuropathy 
with fixed claw deformity of hand and fixed atrophy of the 
thenar and hypothenar muscles.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The right wrist disability, with fracture residuals and 
multiple neuropathies status post surgery, is currently 
evaluated as 50 percent disabling by analogy to Diagnostic 
Code (Code) 8515, paralysis of the median nerve.  38 C.F.R. § 
4.124a.  The Board notes that residuals of right wrist 
fracture may be evaluated under a diagnostic code for 
orthopedic disability of the wrist.  See 38 C.F.R. § 4.71a, 
Codes 5214 and 5125.  However, neither Code provides for a 
rating greater than 50 percent.  In addition, the provisions 
of 38 C.F.R. § 4.124a include separate rating criteria for 
disability of the radial nerve, Code 8514, and the ulnar 
nerve, Code 8516.  Upon review of the symptomatology 
demonstrated by the evidence of record, the Board finds that 
evaluation of the disability, as accomplished by the RO, is 
most appropriately done under Code 8515.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of Code used should be upheld 
if supported by explanation and evidence). 

The record shows that the veteran is right hand dominant.  
Under Code 8515, a 50 percent rating is assigned for the 
dominant hand when there is severe incomplete paralysis of 
the median nerve.  A maximum schedular rating of 70 percent 
for the dominant hand is awarded for complete paralysis, with 
these characteristics: the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances.

The note for the schedule for rating peripheral nerve 
disability specifies that "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  

Reviewing the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for complete paralysis of the median nerve under 
Code 8515.  38 C.F.R. § 4.7.  There is marked atrophy of the 
thenar and hypothenar muscles with associated weakness and 
some defect in opposition of the thumb.  In addition, there 
is contraction deformity involving the third through fifth 
fingers, but not involving the index finger.  Similarly, 
although the veteran has difficulty with moving the fingers, 
flexion is not absent in the index finger.  The evidence does 
not find the right hand inclined to the ulnar side, 
incomplete and defection pronation, weakened flexion of the 
wrist, or pain with trophic disturbances.  Therefore, 
although the evidence clearly reflects the presence of severe 
disability, the evidence currently of record does not show 
symptomatology indicative of complete median nerve paralysis 
as described in Code 8525.  

Finally, the Board finds no reason to refer the claim for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence or 
allegation of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 50 
percent for residuals of right wrist fracture with distal 
median, radial, and ulnar neuropathies status post carpal 
tunnel release and ulnar nerve transposition.  38 C.F.R. § 
4.3.  



ORDER

Service connection for neck injury and right elbow injury 
with peripheral neuropathy is denied.  

A disability rating greater than 50 percent for residuals of 
right wrist fracture with distal median, radial, and ulnar 
neuropathies status post carpal tunnel release and ulnar 
nerve transposition is denied.      




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

